— Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Thomas Carroll, a Justice of the Supreme Court, Kings County, to grant the petitioner’s motion, in effect, pursuant to CPL article 440 to vacate his convictions in two underlying criminal actions, both entitled People v George, commenced in the Supreme Court, Kings County, under indictment Nos. 4166/87 and 11047/90, respectively.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Rivera, J.E, Skelos, Cohen and Hinds-Radix, JJ., concur.